Exhibit LIFESIZE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Contents Condensed Consolidated Balance Sheet as of September 30, 2009 2 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2009 and 2008 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements 5 1 LIFESIZE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except share and per share amounts) September 30, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 10,999 Trade receivables, net of allowance for doubtful accounts of $1,864 20,582 Inventories, net 6,443 Other current assets 2,121 Total current assets 40,145 Property and equipment, net 3,830 Deferred royalties 4,467 Other long-term assets 578 Total assets $ 49,020 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Revolving line of credit $ 3,000 Current portion of long-term debt 3,125 Accounts payable 5,743 Accrued liabilities 8,020 Deferred revenue, net 13,637 Total current liabilities 33,525 Long-term deferred revenue 4,685 Long-term debt 7,309 Other long-term liabilities 5,851 Total liabilities 51,370 Commitments and contingencies Stockholders' deficit: Series A convertible preferred stock: $0.001 par value; 18,582 shares authorized; 18,500 shares issued; liquidation value - $18,500 19 Series B convertible preferred stock: $0.001 par value; 10,798 shares authorized; 10,526 shares issued; liquidation value - $20,000 11 Series C convertible preferred stock: $0.001 par value; 6,250 shares authorized; 6,140 shares issued; liquidation value - $17,500 6 Series D convertible preferred stock: $0.001 par value; 8,400 shares authorized; 8,013 shares issued; liquidation value - $25,000 8 Common stock; $0.001 par value; 59,000 shares authorized; 10,456 issued 10 Additional paid-in capital 84,295 Accumulated deficit (86,699 ) Total stockholders' deficit (2,350 ) Total liabilities and stockholders' deficit $ 49,020 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 LIFESIZE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) Nine months ended September 30, 2009 2008 (Unaudited) Product revenues $ 55,417 $ 44,107 Service and other revenues 6,616 3,188 Total revenues 62,033 47,295 Cost of product revenues 21,100 18,715 Cost of service and other revenues 2,046 1,190 Total cost of revenues 23,146 19,905 Gross profit 38,887 27,390 Operating expenses: Sales and marketing 23,419 18,057 Research and development 13,313 11,380 General and administrative 4,304 3,078 Total operating expenses 41,036 32,515 Loss from operations (2,149 ) (5,125 ) Other expense: Interest expense, net (1,098 ) (392 ) Other income (expense) 1 (361 ) Total other expense (1,097 ) (753 ) Net loss before income taxes (3,246 ) (5,878 ) Income taxes 178 97 Net loss $ (3,424 ) $ (5,975 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LIFESIZE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, 2009 2008 (Unaudited) Cash flows from operating activities: Net loss $ (3,424 ) $ (5,975 ) Adjustment to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 1,840 1,547 Amortization of deferred financing costs 81 35 Noncash accrued paid-in-kind interest 269 93 Loss on disposal of fixed assets 1 4 Stock-based compensation 636 454 Provision for excess and obsolete inventories 765 559 Provision for doubtful accounts 724 190 Changes in operating assets and liabilities: Trade receivables (7,090 ) (3,555 ) Inventories (552 ) (2,553 ) Other current assets (520 ) (733 ) Other long-term assets (44 ) (195 ) Accounts payable (309 ) 1,277 Accrued liabilities 2,581 1,189 Deferred revenue 6,447 4,498 Other long-term liabilities 25 431 Net cash provided by (used in) operating activities 1,430 (2,734 ) Cash Flows from investing activities: Purchase of property and equipment (2,532 ) (2,431 ) Purchases of investments - (1,300 ) Proceeds from maturities of investments - 1,375 Net cash used in investing activities (2,532 ) (2,356 ) Cash flows from financing activities: Proceeds from exercise of stock options 465 466 Proceeds from revolving line of credit 1,500 2,100 Payments for repurchase of stock options - (8 ) Repayment of revolving line of credit (3,000 ) - Net cash (used in) provided by financing activities (1,035 ) 2,558 Net change in cash and cash equivalents (2,137 ) (2,532 ) Cash and cash equivalents, beginning of period 13,136 9,068 Cash and cash equivalents, end of period $ 10,999 $ 6,536 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LIFESIZE COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Organization and Business Description LifeSize Communications, Inc., (the Company) was incorporated in Delaware on January27, 2003. The Company manufactures, markets, and sells high-quality, easy-to-use high definition video and audio communication products and services on a worldwide basis. Note 2 - Significant Accounting Policies Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany balances and transactions have been eliminated. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and therefore do not include all the information required by U.S. GAAP for complete financial statements. They should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, In the opinion of management, these financial statements include all adjustments, consisting of normal recurring adjustments, necessary for a fair statement of the results for the periods presented. Operating results for the nine months ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ended December 31, 2009 or any future periods. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results can differ from those estimates. Reclassification Certain previously reported amounts have been reclassified to conform to the current year’s presentation. Significant Accounting Policies There have been no substantial changes in the Company’s significant accounting policies during the nine months ended September 30, 2009 compared with the significant accounting policies described in the audited Consolidated Financial Statements for the year ended December 31, 2008. The Company uses certain critical accounting estimates in the preparation of its financial statements, which require management to make judgments and estimates about matters that are inherently uncertain. As these critical accounting estimates are important to an understanding of the Company’s financial condition and operating results, the related accounting policies are described in the following paragraphs. 5 LIFESIZE COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Allowance for Doubtful Accounts The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make required payments. The key factors the Company uses in assessing this allowance are individual judgments on specific customer balances and the overall aging of the total receivables. Delinquent account balances are written off after management has determined that the likelihood of collection is not probable. Fair Value of Financial Instruments The Company’s financial instruments consist principally of cash, trade and other receivables, trade and other payables, bank borrowings, and long-term debt. The Company believes all of the financial instruments’ recorded values approximate current market values. Revenue Recognition Most of the Company’s hardware products are integrated with software that is more than incidental to the functionality of the equipment. The Company generally provides software updates, upgrades and enhancements, if any, related to its products for one year and, pursuant to separately sold maintenance contracts, for subsequent years after the original maintenance period ends. In addition, sales of the Company’s software-only products generally include rights to updates, upgrades and enhancements, if any, during a maintenance period of one year. Accordingly, the Company accounts for revenue for these products in accordance with Accounting Standards Codification (ASC) Subtopic 985-605, Software-Revenue Recognition, and all related interpretations. The Company recognizes revenue when the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, price is fixed or determinable, and collectibility is reasonably assured. Revenue related to software-only products is recognized upon shipment. Certain of the Company’s sales are made under agreements allowing certain rights of return and price protection under specified terms and conditions, The Company accrues for product returns in accordance with ASC 605-15-25, Sales of Product when Right of Return Exists. Additionally, the Company recognizes extended service revenue on our hardware and software products ratably over the term of the contract. The Company uses the residual method to recognize revenue when an agreement includes one or more elements to be delivered at a future date. If there is an undelivered element under the arrangement, the Company defers revenue based on vendor-specific objective evidence of the fair value of the undelivered element, as determined by the price charged when the element is sold separately. If the vendor-specific objective evidence of fair value does not exist for all undelivered elements, the Company defers all revenue until sufficient evidence exists or all elements have been delivered. The Company accrues for sales returns, sales rebates, and other allowances as a reduction to revenues upon revenue recognition based upon our contractual obligations and management estimates. Inventories Inventories are stated at the lower of cost or realizable value, with cost computed on a first-in, first-out basis. Shipping and handling costs are classified as a component of cost of product revenues in the consolidated statements of operations. 6 LIFESIZE COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Recently Issued Accounting Standards In October2009, the Financial Accounting Standards Board (FASB) published FASB Accounting Standards Update (ASU) 2009-14, Certain Revenue Arrangements That Include Software Elements, toprovide guidance for revenue arrangements that include both tangible products and software elements.
